Citation Nr: 1207661	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  11-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher level of special monthly compensation based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1965 to December 1987. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence shows that the appellant is presently receiving special monthly compensation under 38 U.S.C.A. § 1114(l) (West 2002) and 38 C.F.R. 3.350(b) (2011), based on a need for regular aid and attendance while not hospitalized at government expense; and special monthly compensation under 38 U.S.C.A. § 1114(p) (West 2002) and 38 C.F.R. § 3.350(f)(3) (2011) at a rate equal to 38 U.S.C.A. § 1114(m) (2011) on account of the service connected Parkinson's disease with weakness of the right upper extremity, weakness of the left lower extremity, weakness of the left upper extremity, weakness of the right lower extremity with additional disabilities of cervical disc disease, chronic lumbosacral strain, dysarthria, gastroesophageal reflux disease, with hiatal hernia, cholelithiasis, and constipation, loss of sense of smell, loss of sense of taste, and orofacial bradykinesia independently ratable at 50 percent or more disabling.

The Veteran is service connected for Parkinson's disease with weakness of the right upper extremity rated as 50 percent disabling; weakness of the left lower extremity rated as 60 percent disabling; weakness of the left upper extremity rated as 40 percent disabling; weakness of the right lower extremity rated as 60 percent disabling; cervical disc disease rated as 40 percent disabling; a chronic lumbosacral strain rated as 50 percent disabling; dysarthria rated as 30 percent disabling; gastroesophageal reflux disease, with hiatal hernia, cholelithiasis, and constipation rated as 30 percent disabling; a loss of sense of smell rated as 10 percent disabling; loss of sense of taste rated as 10 percent disabling; orofacial bradykinesia rated as 10 percent disabling; degenerative joint disease and arthritis of the right shoulder rated as 10 percent disabling; and chronic obstructive pulmonary disease and hypertension each rated as noncompensable.  

There are three levels of aid and attendance provided for under the special monthly compensation provisions.  Regular aid and attendance under the "l" rate of special monthly compensation is the first of these levels.  38 U.S.C.A. § 1114(l) and 38 C.F.R. §§ 3.350(b)(3),(4).  The two higher levels of aid and attendance are the "r-1" and "r-2" rates of special monthly compensation, which represent a far greater degree of disability and/or need for an increasingly greater degree of care.  See 38 U.S.C.A. § 1114(r) and 38 C.F.R. § 3.350(h). 

If any veteran otherwise entitled to compensation under 38 U.S.C.A. § 1114(o), at the maximum rate authorized under 38 U.S.C.A. § 1114(p), or at the intermediate authorized under 38 U.S.C.A. § 1114(n) and (o) and at the rate authorized under 38 U.S.C.A. § 1114(k) is in need or regular aid and attendance, then in addition to such compensation the veteran shall be paid monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(1).  Such veteran who is in need of a higher level of care shall be paid monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(2) if VA finds the veteran, in the absence of such care, would require hospitalization, nursing home care or other institutional care. See 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).

The evidence shows that the Veteran would not be entitled to monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(1).  Indeed, the Veteran has not argued the same.  Instead, the Veteran, through his representative, has argued that he is in need of a higher level of care in the absence of which, he would require hospitalization, nursing home care or other institutional care.  In essence, he has alleged entitlement to monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(2).  

The Veteran was afforded a VA examination for purposes of determining housebound status or permanent need for aid and attendance in August 2010.  At the time, the examiner noted the Veteran did not require nursing home care, but noted he may possibly need so in the next several years.  The Veteran was afforded a VA examination in December 2010.  The examiner did not discuss the Veteran's need for a higher level of care, hospitalization, nursing home care or other institutional care.  In letters of July and August 2011 letter, Dr. A.C.M., the Veteran's treating physician, stated that the Veteran most definitely required a higher level of care without which he would be hospitalized or would need admission at a nursing home.  

The Veteran's need for a higher level of care than is required to establish entitlement to the regular aid and attendance allowance is determined by a VA physician or, in areas where no VA physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.  38 U.S.C.A. § 1114(r)(2).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care service prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the healthcare services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice. 38 C.F.R. § 3.352(b)(3) .

The private physician's letters dated in 2011 in essence state that the Veteran's disabilities have worsened since his last aid and attendance VA examination of August 2010.  Hence, in light of the mandatory examination provisions of 38 U.S.C.A. § 1114(r)(2), a remand is warranted to afford the Veteran a new examination and opinion from a VA physician. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall arrange for the Veteran to be examined by an appropriate physician to determine the severity of his service connected disabilities and to provide a certification as to whether or not the Veteran is in need of the higher level of care necessary for aid and attendance/special monthly compensation at the 38 U.S.C.A. § 1114(r)(2) rate.  The appellant's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  After examining the appellant and reviewing the claims folder, the examiner should opine as to whether it is at least as likely as not that the appellant requires a level of care that, if not present, would require hospitalization, nursing home care, or other residential institutional care.  The examiner should also determine whether the appellant requires personal health-care services on a daily basis.  A complete rationale for all opinions rendered must be provided. 

2.  Then, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


